DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
 	The claimed invention of “a combination of Opipramol and Venlafaxine adapted for use as a medicament, wherein: Opipramol is present in an effective amount comprised from 60 to 200 mg if present as free base, or comprised from 72 to 240.03 mg if present as dihydrochloride; and Venlafaxine is present in an effective amount comprised from 75 to 225 mg if present as free base, or comprised from 84.86 to 254.58 mg if present as hydrochloride” is novel and non-obvious. The closest prior art is due to Mehra (WO 2017/213977) of record. Mehra teaches treating trauma or stressor-related disorders with Opipramol (claim 1). Opipramol is taught to be administered alone or in combination with other active ingredients. In combinatorial formulations, Venlafaxine is taught among a long list of agents to be selected from [0098]. While Mehra teaches both agents, the instant claims are drawn to a very narrow scope of composition, further limited by dosage range. Moreover, Applicant has persuasively demonstrated superior effectiveness of said compositions in the treatment of various depressive disorders as exemplified in the “Clinical Results” section of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 1-10 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.


/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627